DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 04/04/2022 has been entered.  Claims 12-14, 17-21 and 24-25 have been amended.  Claims 26-37 have been added.  No claims have been cancelled.  Claims 12-37 are still pending in this application, with claims 12 and 19 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-34 and 36-37 have been considered but are moot based on new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-15, 18-22, 25-28, 30-33 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Den Hartog (US 2016/0044732; hereinafter Den Hartog) in view of Akin et al. (US 2008/0219281; hereinafter Akin).
Regarding claim 12, Den Hartog shows a modem bandwidth burst method (Figure 1 shows a method of communications performed by a system including at least a primary modem-router unit 1.), comprising: 
receiving, at a first Wi-Fi modem, data packets from one or more connected devices (Par. 0038; noted primary modem-router unit 1 comprises, as part of its access communication unit 2, a modem 9 which takes care of handling the data traffic from router 4 and providing the required communication signals for communication over the asynchronous digital subscriber line (ADSL) connection 11. The access communication unit 2 further comprises a network connector port 10 to which the external network is physically connected by means of connection 11.  Further noted that primary modem-router unit 1 includes a WLAN AP 24.);
determining, at the first Wi-Fi modem (Figure 1; noted primary modem-router unit 1), that the transmission of data packets has insufficient quality/bandwidth on a first link between the modem and a first service provider (Figure 1; Par. 000037-0040, 0050; noted primary modem-router unit 1 enables communications through the network towards a first ISP by receiving and sending packets over a given amount of bandwidth.  The line monitoring unit 7 detects the failing physical connection 11 by monitoring network connector unit 10. The line monitoring unit 7 raises a connection failure signal which is received by the router 4.  It is further noted that the line monitoring unit is arranged for indicating, dependent on the connection quality status, a connection failure signal upon detection of insufficient quality of said access connection.  By monitoring the connection quality status it is meant that the quality of the access connection is monitored. Insufficient quality, in this connection, should be understood to mean that the quality of the connection is not sufficient to provide a reasonable level of service to the user. Insufficient quality can also be interpreted as meaning that the bandwidth is effectively limited by e.g. a bit error rate above a threshold level, packet loss, etc. or no communication in at least one direction.); 
configuring an additional communication path, additional to the first link, between the first Wi-Fi modem and a second device (Figure 1; Par. 0040; noted upon receiving the connection failure signal from line monitoring unit 7, the router 4 opens a wireless local area network client (WLAN client) 25 on the wireless communication unit 3 and sets up a wireless connection with the WLAN AP 30 of modem-router unit 28 which is present in a location nearby the primary modem-router unit 1 (for example the modem-router unit 28 of a neighbor).); and
sending at least one data packet via the additional communication path to the second device for delivery to the first service provider network (Figure 1; Par. 0040-0041; noted the WLAN AP 30 of modem-router unit 28 receives the wireless connector, recognizes the WLAN client 25 as being the modem-router unit 1 requesting a bypass connection, and allows the modem-router unit 1 to use the connection available by the modem-router unit 28.  As soon as the connection with the access network 36 is established the router 4 sets up a communication data tunnel through the established connection to an access node 40 of the first ISP.).  
Den Hartog shows all of the elements as discussed above.  Den Hartog does not specifically show determining that transmission of packets exceed a bandwidth of a link, and sending at least one, but not all of the packets via the additional communication path.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Akin.  Specifically, Akin shows determining that transmission of packets exceed a bandwidth of a link (Figures 3-4; Par. 0087-0089, 0093; noted for data objects smaller than a threshold, all of the traffic associated with the data transfer can be redirected by the processor 100 to a single network interface, according to the method described above. For data objects larger than the threshold, the aggregation device 101 may choose to use both network interfaces 31, 32 in order to download the file, if possible.  It is noted that the load-balancing algorithm performed above, is not limited to downstream communications but also applicable to upstream communications as specified in Par. 0093 and Figure 4.), and 
sending at least one, but not all of the packets via the additional communication path (Figures 3-4; Par. 0087-0089, 0093; noted it is determined whether or not the requested data object attributes exceed a predetermined threshold. If the attributes exceed the threshold, multiple network interfaces are utilized for the data object request at step 306. If not, a single network interface is utilized at step 308.  It is noted that the load-balancing algorithm performed above, is not limited to downstream communications but also applicable to upstream communications as specified in Par. 0093 and Figure 4.).
In view of the above, having the system of Den Hartog, then given the well-established teaching of Akin, it would have been obvious before the effective filing date of the claimed invention to modify the system of Den Hartog as taught by Akin, in order to provide motivation for enabling faster communications for applications such as Internet access and intranet communication (Par. 0003 of Akin).
Regarding claim 13, modified Den Hartog shows detecting a limitation of one of an uplink bandwidth of the first link between (Den Hartog: Figure 1; Par. 0040-0041; noted need to burst bandwidth between the primary modem-router unit 1 and the first ISP across physical connection 11 is further detected when the physical connection 11 fails to be operational and no communication between the modem 9 and the DSLAM 12 is possible. The line monitoring unit 7 detects the failing physical connection 11 by monitoring network connector unit 10. The line monitoring unit 7 raises a connection failure signal which is received by the router 4.  Uplink communications is resumed using the bypass connection over modem-router unit 28.) and a downlink bandwidth of the first link.  
Regarding claim 14, modified Den Hartog shows the second device comprising a second Wi-Fi modem having a second link to the service provider network (Den Hartog: Figure 1; noted modem-router unit 28 having a second link (i.e. connection path 37) to 2nd ISP 36.).  
Regarding claim 15, modified Den Hartog shows the second device comprising a second Wi-Fi modem having a second link to a second service provider network different from the first service provider network (Den Hartog: Figure 1; noted modem-router unit 28 having a second link (i.e. connection path 37) to 2nd ISP 36 which is different from 1st ISP.).  
Regarding claim 18, modified Den Hartog shows the second device comprising a second Wi-Fi modem having a second link to the first service provider network (Den Hartog: Figure 1; noted modem-router unit 28 having a second link (i.e. connection path 37) to 2nd ISP 36.), the additional communication path comprising an emergency channel of an ad- hoc wireless network that operates independently of a conventional Wi-Fi network implemented by the second Wi-Fi modem (Den Hartog: Figure 1; Par. 0040-0041; noted connection path 37 acts as a back-up/failover path when a failure is detected on the connection 11 of primary modem-router unit 1.  In this instance, connection path 37 acts as an emergency path used in network/connection failures.  WLAN AP 30 of modem-router unit 28 which is present in a location nearby the primary modem-router unit 1 is a separate unit/device from WLAN AP 24 of primary modem-router unit 1 and thus, considered to operate independently.).  
Regarding claim 19, Den Hartog shows a Wi-Fi modem (Figure 1 shows primary modem-router unit 1 which also includes WLAN AP 24.) with bandwidth burst, comprising: 
a processor; a memory communicatively coupled with the processor and storing machine readable instructions that, when executed by the processor (Figure 1; Par. 0057; noted embodiments of primary modem-router unit 1 to include hardware and software units for implementing the method disclosed.), cause the processor to: 
receiving data packets from one or more connected devices (Par. 0038; noted primary modem-router unit 1 comprises, as part of its access communication unit 2, a modem 9 which takes care of handling the data traffic from router 4 and providing the required communication signals for communication over the asynchronous digital subscriber line (ADSL) connection 11. The access communication unit 2 further comprises a network connector port 10 to which the external network is physically connected by means of connection 11.);
determining that the transmission of data packets has insufficient quality/bandwidth on a first link between the Wi-Fi modem and a first service provider (Figure 1; Par. 0037-0040, 0050; noted primary modem-router unit 1 enables communications through the network towards a first ISP by receiving and sending packets over a given amount of bandwidth.  A need to burst bandwidth between the primary modem-router unit 1 and the first ISP across physical connection 11 is further detected when the physical connection 11 fails to be operational and no communication between the modem 9 and the DSLAM 12 is possible. The line monitoring unit 7 detects the failing physical connection 11 by monitoring network connector unit 10. The line monitoring unit 7 raises a connection failure signal which is received by the router 4.); 
configure an additional communication path between the Wi-Fi modem and a second device (Figure 1; Par. 0040; noted upon receiving the connection failure signal from line monitoring unit 7, the router 4 opens a wireless local area network client (WLAN client) 25 on the wireless communication unit 3 and sets up a wireless connection with the WLAN AP 30 of modem-router unit 28 which is present in a location nearby the primary modem-router unit 1 (for example the modem-router unit 28 of a neighbor).); and 
send at least one data packet via the additional communication path to the second device for delivery to the first service provider network (Figure 1; Par. 0040-0041; noted the WLAN AP 30 of modem-router unit 28 receives the wireless connector, recognizes the WLAN client 25 as being the modem-router unit 1 requesting a bypass connection, and allows the modem-router unit 1 to use the connection available by the modem-router unit 28.  As soon as the connection with the access network 36 is established the router 4 sets up a communication data tunnel through the established connection to an access node 40 of the first ISP.).  
Den Hartog shows all of the elements as discussed above.  Den Hartog does not specifically show determining that transmission of packets exceed a bandwidth, and sending at least one, but not all of the packets via the additional communication path.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Akin.  Specifically, Akin shows determining that transmission of packets exceed a bandwidth of a link (Figures 3-4; Par. 0087-0089, 0093; noted for data objects smaller than a threshold, all of the traffic associated with the data transfer can be redirected by the processor 100 to a single network interface, according to the method described above. For data objects larger than the threshold, the aggregation device 101 may choose to use both network interfaces 31, 32 in order to download the file, if possible.  It is noted that the load-balancing algorithm performed above, is not limited to downstream communications but also applicable to upstream communications as specified in Par. 0093 and Figure 4.), and 
sending at least one, but not all of the packets via the additional communication path (Figures 3-4; Par. 0087-0089, 0093; noted it is determined whether or not the requested data object attributes exceed a predetermined threshold. If the attributes exceed the threshold, multiple network interfaces are utilized for the data object request at step 306. If not, a single network interface is utilized at step 308.  It is noted that the load-balancing algorithm performed above, is not limited to downstream communications but also applicable to upstream communications as specified in Par. 0093 and Figure 4.).
In view of the above, having the system of Den Hartog, then given the well-established teaching of Akin, it would have been obvious before the effective filing date of the claimed invention to modify the system of Den Hartog as taught by Akin, in order to provide motivation for enabling faster communications for applications such as Internet access and intranet communication (Par. 0003 of Akin).
Regarding claims 20, 21, 22 and 25, these claims are rejected using the same reasoning as presented in the rejection of claims 13, 14, 15 and 18, respectively.
Regarding claim 26, modified Den Hartog shows the machine readable instructions that send at least one of the data packets further comprising machine readable instructions that, when executed by the processor, cause the processor to: send a first portion of the data packets using the first link; and send a second portion of the data packets using the additional communication path (Akin: Figures 3-4; Par. 0087-0089, 0093; noted it is determined whether or not the requested data object attributes exceed a predetermined threshold. If the attributes exceed the threshold, multiple network interfaces are utilized for the data object request at step 306. If not, a single network interface is utilized at step 308.  It is noted that the load-balancing algorithm performed above, is not limited to downstream communications but also applicable to upstream communications as specified in Par. 0093 and Figure 4.)).
Regarding claim 27, modified Den Hartog shows the additional communication path comprising a temporary connection between the first Wi-Fi modem and the second Wi-Fi modem (Den Hartog: Figure 2; noted connection/coupling between modem 9 and modem 31.  The connections between modems are considered temporary as the connections are utilized as needed.).
Regarding claim 28, this claim is rejected based on the same reasoning as presented in the rejection of claim 27.
Regarding claim 30, modified Den Hartog shows the first Wi-Fi modem and the second Wi-Fi modem each connecting with the first service provider using a different one of a wired link (Den Hartog: Figure 2; noted respective physical connection between DSLAMs and modems which allows for respective connections to the first ISP.), a WiMAX link, a 5G link, and an optical cable link.
Regarding claims 31, 32 and 33, these claims are rejected based on the same reasoning as presented in the rejection of claims 26, 27 and 28, respectively.
Regarding claim 36, modified Den Hartog shows the first Wi-Fi modem implementing a wired connection with the one or more connected devices (Den Hartog: Figure 2; noted modem router unit 1 includes a wired AP connecting to a plurality of UEs.) and the second Wi-Fi modem implementing a wireless connection with at least one connected device (Den Hartog: Figure 21; noted modem router unit 28 includes a WLAN AP connecting to at least one UE.).
Regarding claim 37, this claim is rejected using the same reasoning as presented in the rejection of claim 30.

Claims 16-17, 23-24, 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Den Hartog in view of Akin and Zhang et al. (US 2019/0124563; hereinafter Zhang).
Regarding claim 16, modified Den Hartog shows all of the elements including the second device sending the at least one data packet to the first service provider network via the second service provider, as discussed above.  Den Hartog does not specifically show that the second device is a cell phone connected to a cellular service provider and the second service provided is the cellular service provider.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Zhang.  Specifically, Zhang shows cell phone connected to a cellular service provider (Par. 0187; noted use of a relay UE connected to a base station (i.e. cellular service) and which allows for a connection between the UE and the network device by using the RUE, and some data transmission services are offloaded by using the connection.).
In view of the above, having the system of Den Hartog, then given the well-established teaching of Zhang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Den Hartog as taught by Zhang, in order to provide motivation to effectively improve the data transmission rate, reduce operation costs, and improve user experience (Par. 0187 of Zhang). 
Regarding claim 17, modified Den Hartog shows the cell phone operating a tether to form the additional communication path (Zhang: Par. 0187; noted RUE acting as a relay/tether to form a communication channel.).  
Regarding claims 23 and 24, these claims are rejected using the same reasoning as presented in the rejection of claims 16 and 17, respectively.
Regarding claim 29, modified Den Hartog shows the additional communication path comprising a connection between the first Wi-Fi modem and the cell phone (Zhang: Par. 0187; noted RUE acting as a relay/tether to form a communication channel.).
Regarding claim 34, this claim is rejected using the same reasoning as presented in the rejection of claim 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180351809 A1 - relates generally to fixed-mobile convergence, and, more specifically, to bandwidth management for multiple networks.
US 20170111813 A1 - relates to data communications and in particular to a method, apparatus and system for detecting device interoperability issues.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413